 1   JENNER & BLOCK LLP
     Randall E. Mehrberg
 2   353 N. Clark Street
 3   Chicago, IL 60654
     Tel: 312 840 7505
 4   rmehrberg@jenner.com

 5   Special Corporate Defense & Energy Counsel
     for Debtors and Debtors in Possession
 6                      IN THE UNITED STATES BANKRUPTCY COURT
 7                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
 8
      In re:                                          Case No. 19-30088 (DM)
 9
      PG&E CORPORATION,                               Chapter 11
10
               - and -                                (Lead Case)
11
      PACIFIC GAS AND ELECTRIC                        (Jointly Administered)
12    COMPANY,
                                                         FIRST INTERIM APPLICATION
13
                                                          OF JENNER & BLOCK LLP AS
                                    Debtors.
14                                                    SPECIAL CORPORATE DEFENSE AND
        Affects PG&E Corporation                      ENERGY COUNSEL TO THE DEBTORS
15      Affects Pacific Gas & Electric Company        FOR COMPENSATION FOR SERVICES
      X Affects both Debtors                           RENDERED AND REIMBURSEMENT
16                                                     OF EXPENSES INCURRED FOR THE
      * All papers shall be filed in the Lead Case,     PERIOD FROM JANUARY 29, 2019
17
      No. 19-30088 (DM).                                    THROUGH MAY 31, 2019
18

19

20

21

22

23

24

25

26

27

28


     Case: 19-30088      Doc# 3465      Filed: 08/08/19   Entered: 08/08/19 12:10:33   Page 1 of
                                                    15
 1

 2    General Information

 3    Name of Applicant:                                  Jenner & Block LLP

 4    Authorized to Provide Professional Services to:     Special corporate defense and energy
                                                          counsel to the above-captioned Debtors
 5                                                        and Debtors in Possession

 6    Petition Date:                                      January 29, 2019

 7    Retention Date:                                     April 25, 2019, nunc pro tunc to January
                                                          29, 2019
 8
      Prior Applications:                                 None
 9
      Summary of Fees and Expenses Sought for the First Interim Application Period
10
      Time Period Covered By This Application:            January 29, 2019 through May 31, 2019
11                                                        (the “First Interim Application Period”)

12    Amount of Compensation Sought to Be Allowed         $3,484,976.50
      as Actual, Reasonable, and Necessary for the
13    First Interim Application Period:

14    Amount of Expense Reimbursement Sought to           $21,436.56
      Be Allowed as Actual, Reasonable, and
15    Necessary for the First Interim Application
      Period:
16
      Total Compensation and Expense                      $3,506,413.06
17    Reimbursement Sought to Be Allowed for the
      First Interim Application Period:
18
      Fees (80%) and Expenses (100%) Previously           N/A
19
      Paid for the First Interim Application Period:
20    Holdback Amount (20% of Fees):                      N/A
21    Summary of Rates and Other Related Information for the First Interim Application Period
22    Blended Rate in This Application for All
                                                          $594.29
      Attorneys:
23
      Blended Rate in This Application for All
24                                                        $580.33
      Timekeepers:
25    Number of Timekeepers Included in This              49 (41 attorneys; 8 paraprofessionals and
      Application:                                        other non-legal staff)
26
      Number of Attorneys in this Application Not         None.
27
      Included in Staffing Plan:
28


     Case: 19-30088      Doc# 3465      Filed: 08/08/19    Entered: 08/08/19 12:10:33       Page 2 of
                                                    15
 1
         Difference Between Fees Budgeted and                    Fees were less than budgeted amount.
 2       Compensation Sought for This Period:

 3       Are any rates higher than those approved or             No.
         disclosed at retention?
 4
         This is a(n):                                              x      Interim       Final Application
 5

 6
                              SUMMARY OF PRIOR MONTHLY FEE STATEMENTS
 7

 8
                               Total Compensation and       Total Amount Previously
 9                              Expenses Incurred for         Requested with Prior
                                                                                          Total Amount Paid   Holdback Fees
         Date      Period                                                                      To Date1        Requested
                                   Period Covered            Monthly Fee Statement
10       Filed    Covered

11                                                                           Expenses     Fees    Expenses
                                  Fees        Expenses      Fees (80%)                                           Fees (20%)
                                                                              (100%)     (80%)     (100%)
12
                  1/29/19 -
         8/8/19               $3,484,976.50   $21,436.56   $2,787,981.20    $21,436.56   $0.00      $0.00        $696,995.30
13
                   5/31/19
14
         Total                $3,484,976.50   $21,436.56   $2,787,981.20    $21,436.56   $0.00      $0.00        $696,995.30
15

16

17

18

19

20

21

22

23

24

25

26   1
      The objection deadline with respect to Jenner’s First Monthly Fee Statement is August 29, 2019. If the
27   deadline passes without objection, the Debtors will remit $2,787,981.20 in compensation for fees and
     $21,436.56 in reimbursement of expenses.
28


     Case: 19-30088           Doc# 3465       Filed: 08/08/19      Entered: 08/08/19 12:10:33        Page 3 of
                                                          15
 1        Under sections 330 and 331 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

 2   “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 3   Rules”), and the Order Pursuant to 11 U.S.C. §§ 130 and 105(a) and Fed. R. Bankr. P. 2016 for Authority

 4   to Establish Procedures for Interim Compensation and Reimbursement of Expenses of Professionals [Dkt.

 5   701] (the “Compensation Procedures Order”), Jenner & Block LLP (the “Applicant” or “Jenner &

 6   Block”) submits this First Interim Fee Application of Jenner & Block LLP as Special Corporate Defense

 7   Counsel to the Debtors for Compensation for Services Rendered and Reimbursement of Expenses Incurred

 8   for the Period January 29, 2019 Through May 31, 2019 (the “First Interim Fee Application”), seeking

 9   interim allowance and payment of compensation for services rendered and reimbursement of actual and

10   necessary expenses incurred by Jenner & Block for the period January 29, 2019 through May 31, 2019

11   (the “First Interim Application Period”). In support of this First Interim Fee Application, Jenner &

12   Block submits the Certification of Randall M. Mehrberg attached hereto as Exhibit A, and respectfully

13   states as follows:

14                        JURISDICTION, VENUE AND STATUTORY PREDICATES

15          1.      This Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This is core

16   proceeding under 28 U.S.C. § 157(b). Venue of this proceeding is proper in this district under 28 U.S.C.

17   §§ 1408 and 1409.

18          2.      The statutory predicates for the relief sought in this First Interim Fee Application are

19   sections 330 and 331 of the Bankruptcy Code and Bankruptcy Rule 2016. This First Interim Fee

20   Application has been prepared in accordance with the Guidelines for Compensation and Expense

21   Reimbursement of Professionals and Trustees in the United States Bankruptcy Court for the Northern

22   District of California (updated February 19, 2014) (the “Local Guidelines”) and the Guidelines for

23   Reviewing Applications for Compensation and Reimbursement of Expenses Filed Under United States

24   Code by Attorneys in Larger Chapter 11 Cases, adopted by the Executive Office for the United States

25   Trustee (the “UST Guidelines”, and together with the Local Guidelines, the “Guidelines”). Attached

26   hereto is a certification regarding compliance with the Guidelines.

27

28


     Case: 19-30088       Doc# 3465     Filed: 08/08/19    Entered: 08/08/19 12:10:33       Page 4 of
                                                    15
 1                                              BACKGROUND

 2            3.    On January 29, 2019 (the “Petition Date”), each of the Debtors filed a voluntary petition

 3   for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and

 4   manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 5   Code. No trustee or examiner has been appointed in either of the Chapter 11 Cases. The Debtors’ Chapter

 6   11 Cases are being jointly administered for procedural purposes only pursuant to Bankruptcy Rule

 7   1015(b).

 8            4.    On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an Official

 9   Committee of Unsecured Creditors (the “Creditors Committee”). On February 15, 2019, the U.S. Trustee

10   appointed an Official Committee of Tort Claimants (the “Tort Claimants Committee” and, together with

11   the Creditors Committee, the “Committees”).

12            5.    Additional information regarding the circumstances leading to the commencement of the

13   Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is set forth in

14   the Amended Declaration of Jason P. Wells in Support of the First Day Motions and Related Relief [Dkt.

15   263] (the “Wells Declaration”).

16            6.    On April 25, 2019, the Court approved the Debtors’ employment of Jenner & Block as

17   special corporate defense and energy counsel nunc pro tunc to January 29, 2019 (the “Retention Order”).

18   [Dkt. 1679.] A copy of the Retention Order is attached hereto as Exhibit B. The Retention Order authorized

19   Jenner & Block to render the following services to the Debtors during the pendency of these Chapter 11

20   Cases:

21                  (a)    draft motions and briefs, appear at hearings, and otherwise represent
                           [Pacific Gas & Electric Company] in connection with the probation and the
22                         monitorship resulting from the criminal investigation and convictions
                           relating to the natural gas explosion that occurred in the City of San Bruno,
23                         California, on September 9, 2010 (the “Criminal Case”);
24                  (b)    advise the Debtors in complying with the probationary measures imposed
                           in the Criminal Case;
25
                    (c)    advise the Debtors in connection with various regulatory and enforcement
26                         matters involving the Federal Energy Regulatory Commission, Department
                           of the Interior, Federal Communications Commission, and other federal
27

28


     Case: 19-30088       Doc# 3465     Filed: 08/08/19    Entered: 08/08/19 12:10:33        Page 5 of
                                                    15
 1                          agencies, and/or California state agencies, including the California Public
                            Utilities Commission;
 2
                   (d)      conduct internal investigations and advise the Debtors with respect to
 3                          remediation of same, including in defending the Debtors in any regulatory
                            actions taken against the Debtors;
 4
                   (e)      assist, as requested, with matters relating to the aforementioned services as
 5                          they may impact the Chapter 11 Cases; and
 6                 (f)      perform all other necessary legal services required by the Debtors during
                            the pendency of their Chapter 11 Cases.
 7
              7.   An overview of the current status of these Chapter 11 Cases is set forth in the First Interim
 8
     Fee Application of Weil, Gotshal & Manges LLP for Allowance and Payment of Compensation and
 9
     Reimbursement of Expenses for the Period January 29, 2019 Through and Including April 30, 2019 [Dkt.
10
     2988].
11
               SUMMARY OF SERVICES RENDERED AND DISBURSEMENTS INCURRED
12
              8.   This is Jenner & Block’s first interim fee application in this case.
13
              9.   Jenner & Block attaches the following in support of its First Interim Fee Application:
14
                        Exhibit C is a summary of the compensation Jenner & Block seeks for the
15                       First Interim Application Period, by matter number.
16                      Exhibit D is a list of the attorneys and paraprofessionals who have worked
                         on this case during the First Interim Application Period, the aggregate time
17                       invested by each individual, the applicable hourly billing rate, and the
                         amount of fees attributable to each individual, as well as the hours and time
18                       spent by position (e.g., partner, associate, paralegal).
19                      Exhibit E contains a list of time entries reflecting the time recorded during
                         the First Interim Application Period, organized in project billing categories
20                       by Jenner & Block.
21                      Exhibit F is a summary of reimbursement Jenner & Block seeks, by
                         expense type, for all expenses incurred during the First Interim Application
22                       Period.
23                      Exhibit G contains a list of expenses incurred during the First Interim
                         Application Period.
24
                        Exhibit H contains a comparison of the fees requested for services rendered
25                       during the First Interim Application Period against the fees budgeted for
                         the First Interim Application Period.
26
                        Exhibit I contains a comparison of Jenner & Block professionals who
27                       rendered services during the First Interim Application Period against the
28


     Case: 19-30088       Doc# 3465      Filed: 08/08/19     Entered: 08/08/19 12:10:33         Page 6 of
                                                     15
 1                      staffing plan approved by the Debtors for the First Interim Application
                        Period.
 2
                       Exhibit J contains a comparison of the blended hourly rates for amounts
 3                      requested in the First Interim Fee Application against the blended hourly
                        rates for amounts billed by all nonbankruptcy lawyers at Jenner & Block
 4                      in 2018.

 5   Narrative Summary of Services Rendered by Project Category
 6          10.     The following is a brief description of the principal activities of Jenner & Block’s
 7   professionals during the First Interim Application Period for each project category, consistent with the
 8   requirements of section C(8)(c) of the U.S. Trustee Guidelines and section I.3 of the Local Guidelines.
 9   For each project category, the narrative summary provides a description of the services rendered in that
10   category, their necessity and benefit to the estate, and the current status, as applicable:
11          Criminal Investigation (10006), North Bay Fires – Monitorship (10090)
12          These matter numbers encompass services rendered in connection with PG&E’s sentencing and
13   term of probation, which includes a monitorship. During the First Interim Application Period, Jenner &
14   Block professionals spent a total of 501.2 hours on these categories having a lodestar value of $384,188.10.
15   The services in this category include, among other things: drafting sections of responses to multiple orders
16   from Judge Alsup of the Northern District of California and coordinating with co-counsel regarding
17   sections of responses drafted by co-counsel; preparing for and participating in probation hearings; working
18   on an audit response letter; conducting legal research related to various probation and monitorship issues;
19   preparing for a sentencing hearing on a probation violation; and counseling the company in relation to
20   ongoing issues that impact the terms of probation, including ongoing investigations into various wildfires.
21   These categories also includes various telephone calls, email correspondence, and other administrative
22   services provided in connection with the foregoing matters. The services in these categories were
23   necessary to assist PG&E in complying with PG&E’s terms of probation. The status of these matters is
24   ongoing.
25          DOI Investigation (10014)
26          This matter number encompasses services rendered in connection with a suspension and
27   debarment investigation conducted by the U.S. Department of the Interior (“DOI”). During the First
28


     Case: 19-30088       Doc# 3465       Filed: 08/08/19     Entered: 08/08/19 12:10:33           Page 7 of
                                                      15
 1   Interim Application Period, Jenner & Block professionals spent a total of 4.0 hours on this category having

 2   a lodestar value of $2,941.60. The services in this category include various communications among Jenner

 3   & Block attorneys and PG&E representatives relating to the DOI investigation. The services in this

 4   category were necessary to assist PG&E in complying with its obligations under federal law. The status

 5   of this matter is ongoing.

 6          Federal Contracts Advice and Counsel (10065)

 7          This matter number encompasses services rendered in connection with administration and

 8   compliance with federal contracts and grants. During the First Interim Application Period, Jenner & Block

 9   professionals spent a total of 15.0 hours on this category having a lodestar value of $11,415.00. The

10   services in this category include, among other things, advising on contract negotiations and required

11   representations and certifications. This category also includes various telephone calls, email

12   correspondence, and other administrative services provided in connection with the foregoing matters. The

13   services in this category were necessary to continue proper administration and compliance with federal

14   contracts and grants. The status of this matter is ongoing.

15          FCC Regulatory Advice and Counsel (10081)

16   This matter number encompasses services rendered in connection with the notification to the Federal

17   Communications Commission (“FCC”) of PG&E’s bankruptcy status in connection with its control of

18   various FCC wireless radio service spectrum licenses. During the First Interim Application Period, Jenner

19   & Block professionals spent a total of 51.70 hours on this category having a lodestar value of $32,675.60.

20   The services in this category include, among other things: investigating facts and conducting legal research

21   related to notification requirements, conferring and coordinating with PG&E and its bankruptcy counsel

22   regarding FCC issues, preparing the necessary notification materials for filing with the FCC, and

23   interaction with the FCC to ensure PG&E’s actions were in accordance with the FCC’s rules. This category

24   also includes various telephone calls, email correspondence, and other administrative services provided

25   in connection with the foregoing matters. The services in this category were necessary to ensure that

26   PG&E remains in compliance with its obligations as an FCC licensee. The status of this matter is ongoing.

27

28


     Case: 19-30088      Doc# 3465       Filed: 08/08/19    Entered: 08/08/19 12:10:33        Page 8 of
                                                     15
 1           Locate & Mark (10111)

 2          This matter number encompasses services rendered in connection with the California Public

 3   Utilities Commission’s (“CPUC”) December 14, 2018 Order Instituting Investigation and Order to Show

 4   Cause (OII), to assess the Debtors' practices and procedures related to the locating and marking (“L&M”)

 5   of their underground facilities. During the First Interim Application Period, Jenner & Block professionals

 6   spent a total of 5,025.30 hours on this category having a lodestar value of $2,783,361.00. The services in

 7   this category include, among other things: investigation, document reviews and interviews regarding

 8   PG&E’s practices with respect to the locating and marking of both gas and electric facilities; the

 9   preparation of a report, filed in the OII, regarding L&M practices during the 2012-2017 period at issue in

10   the OII; research and analysis of legal theories relevant to the OII; counseling regarding the factual, legal,

11   and strategic issues in the OII; support and involvement in discovery; support in preparation for prehearing

12   conferences; preparation for settlement discussions; and preparation for evidentiary hearings now

13   scheduled for October 2019. This category also includes various telephone calls, email correspondence,

14   and other administrative services provided in connection with the foregoing matters. The services in this

15   category were necessary to address PG&E’s potential financial, legal and regulatory exposure in a

16   proceeding in which the CPUC seeks a variety of penalties and fines, including monetary and non-

17   monetary relief. The status of this matter is ongoing.

18          Triennial MBR Filing (10138)

19          This matter number encompasses services rendered in connection with the company’s

20   authorization from the Federal Energy Regulatory Commission to make energy sales at market-based rates

21   and the scope of federal jurisdiction over PG&E’s purchases and sales of energy resource adequacy

22   products. During the First Interim Application Period, Jenner & Block professionals spent a total of 2.2

23   hours on this category having a lodestar value of $1,628.00. The services in this category include, among

24   other things, legal research on resource adequacy in California and the scope of state/federal jurisdiction.

25   This category also includes various telephone calls, email correspondence, and other administrative

26   services provided in connection with the foregoing matters. The services in this category were necessary

27

28


     Case: 19-30088       Doc# 3465      Filed: 08/08/19      Entered: 08/08/19 12:10:33        Page 9 of
                                                     15
 1   to ensure that the company was in compliance with its regulatory obligations under state and federal law.

 2   The status of this matter is ongoing.

 3          FPA Advice & Counsel (10146)

 4          This matter number encompasses services rendered in connection with advising PG&E with

 5   respect to its obligations under the Federal Power Act. During the First Interim Application Period, Jenner

 6   & Block professionals spent a total of 42.4 hours on this category having a lodestar value of $28,622.40.

 7   The services in this category include, among other things: conducting legal research regarding PG&E’s

 8   disclosure obligations, investigating factual matters relating to FPA issues, and preparing memoranda

 9   analyzing relevant legal and factual issues. This category also includes various telephone calls, email

10   correspondence, and other administrative services provided in connection with the foregoing matters. The

11   services in this category were necessary to ensure that PG&E complied with its obligations under federal

12   law. The status of this matter is ongoing.

13          Bankruptcy Employment (10252)

14          This matter number encompasses services rendered in connection with Jenner & Block’s retention

15   and compensation in these chapter 11 cases. During the First Interim Application Period, Jenner & Block

16   professionals spent a total of 141.80 hours on this category having a lodestar value of $88,654.60. The

17   services in this category include, among other things, preparing Jenner & Block’s retention application

18   and related materials, conducting legal research related to Jenner & Block’s retention, communicating

19   with the U.S. Trustee regarding Jenner & Block’s retention, preparing monthly fee statements, preparing

20   supplemental disinterestedness disclosures, and coordinating with Weil, Gothsal & Manges LLP regarding

21   retention and compensation-related matters. This category also includes various telephone calls, email

22   correspondence, and other administrative services provided in connection with the foregoing matters. The

23   services in this category were necessary to obtain the Court’s approval of Jenner’s retention as special

24   corporate defense counsel and to allow Jenner to be compensated for its services. The status of this matter

25   is ongoing.

26

27

28


     Case: 19-30088       Doc# 3465      Filed: 08/08/19    Entered: 08/08/19 12:10:33        Page 10
                                                   of 15
 1          Bankruptcy Administration (10261)

 2          This matter number encompasses services rendered in connection with monitoring substantive

 3   proceedings in these chapter 11 cases to the extent such proceedings may impact the special matters as to

 4   which PG&E retained Jenner & Block. During the First Interim Application Period, Jenner & Block

 5   professionals spent a total of 17.4 hours on this category having a lodestar value of $11,802.40. The

 6   services in this category include, among other things: reviewing bankruptcy docket activity and preparing

 7   summaries of noteworthy filings. This category also includes various telephone calls, email

 8   correspondence, and other administrative services provided in connection with the foregoing matters. The

 9   services in this category were necessary to keep Jenner & Block’s nonbankruptcy attorneys apprised of

10   the status of the Debtors’ chapter 11 cases and of any filings that might affect the matters on which they

11   are working. The status of this matter is ongoing.

12          Regulatory Matter (10295)

13          This matter number encompasses services rendered in connection with responding to multiple

14   government inquiries, including an SEC investigation being conducted by the SEC’s San Francisco

15   Regional Office related to PG&E Corporation’s and the Utility’s public disclosures and accounting for

16   losses associated with the 2017 and 2018 Northern California wildfires and the 2015 Butte fire. During

17   the First Interim Application Period, Jenner & Block professionals spent a total of 186.1 hours on this

18   category having a lodestar value of $127,458.50. The services in this category include, among other things:

19   investigating facts in response to government inquiries; reviewing and analyzing document requests;

20   reviewing documents and conducting privilege review in response to government document requests;

21   producing documents in response to inquiries, and preparing for and participating in certain witness

22   interviews and meetings with the government. This category also includes various telephone calls, email

23   correspondence, and other administrative services provided in connection with the foregoing matters. The

24   services in this category were necessary to respond to government inquiries. The status of this matter is

25   ongoing.

26

27

28


     Case: 19-30088       Doc# 3465      Filed: 08/08/19    Entered: 08/08/19 12:10:33        Page 11
                                                   of 15
 1          FERC Interlock Advice (10309)

 2          This matter number encompasses services rendered in connection with advising PG&E on their

 3   regulatory obligations relating to prospective new members of its board of directors. During the First

 4   Interim Application Period, Jenner & Block professionals spent a total of 16.9 hours on this category

 5   having a lodestar value of $11,050.90. The services in this category include, among other things,

 6   conducting legal research relating to possible regulatory approvals needed from the Federal Energy

 7   Regulatory Commission relating to potential members for the board of directors and providing feedback

 8   to the Debtors on decisions about potential board members. This category also includes various telephone

 9   calls, email correspondence, and other administrative services provided in connection with the foregoing

10   matters. The services in this category were necessary to ensure that the company and its board members

11   complied with their obligations under federal law. The status of this matter is ongoing.

12          11.      There is currently $710,732.74 remaining of the retainer the Debtors provided to Jenner &

13   Block prior to the commencement of these Chapter 11 Cases. Jenner & Block intends to apply this amount

14   towards the fees and expenses allowed by the Court for services rendered during the First Interim

15   Application Period.

16                             EVALUATING JENNER & BLOCK’S SERVICES

17          12.      Section 331 of the Bankruptcy Code provides for interim compensation of professionals

18   and incorporates the substantive standards of Section 330 of the Bankruptcy Code to govern the

19   Bankruptcy Court’s award of such compensation. Section 330 provides that a court may award a

20   professional employed under Section 327 of the Bankruptcy Code “reasonable compensation for actual,

21   necessary services rendered … and reimbursement for actual, necessary expenses.” Section 330 also sets

22   forth the criteria for the award of such compensation and reimbursement.

23          13.      In determining the amount of reasonable compensation to be awarded, the court should

24   consider the nature, extent, and the value of such services, taking into account all relevant factors,

25   including:

26                a. the time spent on such services;
                  b. the rates charged for such services;
27

28


     Case: 19-30088        Doc# 3465      Filed: 08/08/19   Entered: 08/08/19 12:10:33          Page 12
                                                    of 15
 1                c. whether the services were necessary to the administration of, or beneficial at the
                     time at which the service was rendered toward the completion of, a case under this
 2                   title;
 3                d. whether the services were performed within a reasonable amount of time
                     commensurate with the complexity, importance, and nature of the problem, issue,
 4                   or task addressed; and
 5                e. whether the compensation is reasonable based on the customary compensation
                     charged by comparably skilled practitioners in cases other than cases under this
 6                   title.
 7
            14.      Jenner & Block respectfully submits that its request for interim allowance of compensation
 8
     is reasonable and appropriate. The services rendered by Jenner & Block were appropriate in light of
 9
     Jenner & Block’s role as the Debtors’ special corporate defense counsel in this case.
10
                                                 DISBURSEMENTS
11
            15.      Jenner & Block maintains records of all actual and necessary out-of-pocket expenses
12
     incurred in connection with the rendition of professional services. A schedule setting forth the categories
13
     of expenses and amounts for which reimbursement is requested for the First Interim Application Period is
14
     annexed hereto as Exhibit F. A list of Jenner & Block’s expenses for the First Interim Application Period
15
     is attached hereto as Exhibit G.
16
            16.      By this Application, Jenner & Block respectfully requests allowance of such
17
     reimbursement in full.
18
                                 THE APPLICANT’S STATEMENT PURSUANT
19                                TO APPENDIX B OF THE UST GUIDELINES
20
            17.      The following statement is provided pursuant to ¶ C.5 of the UST Guidelines.
21
                     a. Question: Did you agree to any variations from, or alternatives to, your
22                      standard or customary billing rates, fees or terms of services pertaining to this
23                      engagement that were provided during the application period? If so, please
                        explain.
24
                              Answer: Yes, Jenner & Block provided the discounts described in its
25                            retention application [Dkt. 911]. Jenner & Block will calculate and apply
                              the volume discounts triggered by Jenner & Block’s collection in 2019 of
26                            $2.5 million and $5 million, respectively, once the allowed amount of fees
                              is known. Jenner & Block will then credit the applicable discount from the
27
                              portion of its fees held back prior to allowance.
28


     Case: 19-30088        Doc# 3465      Filed: 08/08/19    Entered: 08/08/19 12:10:33        Page 13
                                                    of 15
 1              b. Question: If the fees sought in this fee application as compared to the fees
                   budgeted for the time period covered by this fee application are higher by 10%
 2                 or more, did you discuss the reasons for the variation with the client?
 3
                       Answer: As indicated in Exhibit H, the compensation requested in this First
 4                     Interim Fee Application is less than the amount budgeted for the First
                       Interim Application Period.
 5
                c. Question: Have any of the professionals included in this fee application varied
 6                 their hourly rate based on the geographic location of the bankruptcy case?
 7                     Answer: No.
 8              d. Question: Does the fee application include time or fees related to reviewing or
 9                 revising time records or preparing, reviewing, or revising invoices? (This is
                   limited to work involved in preparing and editing billing records that would not
10                 be compensable outside of bankruptcy and does not include reasonable fees for
                   preparing a fee application.) If so, please quantify by hours and fees.
11
                       Answer: No.
12
                e. Question: Does this fee application include time or fees for reviewing time
13
                   records to redact any privileged or other confidential information? If so, please
14                 quantify by hours and fees.

15                     Answer: The First Interim Application includes 5.6 hours for such services,
                       having a lodestar value of $4,595.70.
16
                f. Question: If the fee application includes any rate increases since retention: (i)
17                 did your client review and approve those rate increases in advance? (ii) Did
                   your client agree when retaining the law firm to accept all future rate increases?
18
                   If not, did you inform your client that they need not agree to modified rates or
19                 terms in order to have you continue the representation, consistent with ABA
                   Formal Ethics Opinion 11-458?
20
                       Answer: The First Interim Fee Application does not include any rate
21                     increases since Jenner & Block’s retention.

22

23

24

25

26

27

28


     Case: 19-30088   Doc# 3465      Filed: 08/08/19     Entered: 08/08/19 12:10:33        Page 14
                                               of 15
 1                                            CONCLUSION

 2          18.     Jenner & Block believes that the services rendered during the First Interim Application

 3   Period were reasonable and necessary within the meaning of Section 330 of the Bankruptcy Code and that

 4   the expenses were actual and necessary to the performance of the Jenner & Block’s services.

 5          WHEREFORE, Jenner & Block respectfully requests that this Court enter an order substantially

 6   in the form of Exhibit K (a) approving an interim allowance of legal fees in the amount of $3,484,976.50

 7   plus reimbursement of actual and necessary out-of-pocket expenses in the amount of $21,436.56 for all

 8   services rendered and expenses incurred during the First Interim Application Period; and (b) granting such

 9   other and further relief as may be just and proper.

10   Dated: August 8, 2019                                       Respectfully submitted,
11   Chicago, Illinois
                                                                 JENNER & BLOCK LLP
12

13                                                               By: ________________________
14
                                                                 Randall E. Mehrberg
15                                                               353 N. Clark Street
                                                                 Chicago, IL 60654
16                                                               Tel: 312 840 7505
                                                                 rmehrberg@jenner.com
17
                                                                 Special Corporate Defense & Energy
18                                                               Counsel for Debtors and Debtors in
                                                                 Possession
19

20

21

22

23

24

25

26

27

28


     Case: 19-30088       Doc# 3465      Filed: 08/08/19    Entered: 08/08/19 12:10:33       Page 15
                                                   of 15
